DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (figs. 5A and 7B) in the reply filed on 10/10/2022 is acknowledged.

	Claim Objections
Claims 2-21, and 23 are objected to because of the following informalities:  

Dependent claims 2-21, and 23, refer back to the base claim(s) using indefinite article (e.g. “A display system as recited in claim 1”) rather than using a definite article (e.g. “The display system as recited in claim 1”). In order to maintain full conformity with 35 USC § 112 (d), it is suggested that dependent claims 2-21, and 23, refer back to the respective base claims using a definite article, as applicant already does for claims 24-26.

Claim 20 is further objected to because of the following informalities:

Claim 20 recites “beam splitter” in line 7, which should be recited as “beamsplitter”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Against Patent 10,768,442

Claims 1, 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 9, 5, 5, 6, 9, 10, 11 respectively of U.S. Patent No. 10,768,442. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,768,442. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,768,442.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

Limitation “passive optic” in the instant application is understood met and encompassed by limitation “semi-reflective mirror” in the Patent. 



Against Patent 11,067,825
Claims 1, 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 4, 5, 6, 9, 10, 11, 19 respectively of U.S. Patent No. 11,067,825. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 11,067,825. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 11,067,825.
The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the monocular depth " in claim scope.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 would be evaluated on its merit as best understood by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 6, 7, 14, 15, 17, 18, 22, 24-26 rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Cobb (US 20190064524 A1).

Regarding claim 1, Cobb discloses a display system (systems shown in figs. 1 through 15, and especially system 10 of fig. 15) comprising: 
 	a display (24, fig. 15, ¶0157-0158) arranged to emit or transmit light rays collectively forming a first image (In this embodiment, some of the light from display source, for example from the image generator 24, s reflected by the beam splitter surface S1, and is directed towards the visor 70 or the outer shield 100, ¶0158); and 
 	an optical subsystem (every element in fig. 15 except eyes and display 24) optically coupled to the display (evident from fig. 15) and arranged to configure the light rays from the display into a single contiguous light field that forms a virtual image (¶0158) based on the first image, such that the single contiguous light field simultaneously encompasses both eyes of a human viewer when the human viewer views the virtual image (In this embodiment, some of the light from display source, for example from the image generator 24, is reflected by the beam splitter surface S1, and is directed towards the visor 70 or the outer shield 100. In absence of optical components 50 and 60 some of this light (stray light) may be reflected back toward the eyes of the viewer … - ¶0158).
Regarding claim 2, Cobb discloses a display system as recited in claim 1, wherein the optical subsystem includes a curved reflective surface (More specifically, FIG. 15 illustrates an exemplary embodiment of the apparatus that utilizes a partially reflective visor 70 with a partially reflecting surface 75 (or a partially reflective outer shield 100 with a partially reflective surface 75), ¶0158) positioned to be in a direct line of sight of the human viewer when the human viewer is viewing the virtual image (evident from fig. 15), and 
 	a passive optic (beam splitter surface S1, fig. 15) positioned between the curved reflective surface (70, 75 fig. 15) and an intended viewing location of the human viewer (line of sight 12); wherein a light output surface of the display (upper surface of display 24, fig. 15) is positioned to be outside of the direct line of sight (it is outside the LoS 12, fig. 15) of the human viewer when the human viewer uses the display system to view the virtual image (evident from fig. 15).
Regarding claim 3, Cobb discloses a display system as recited in claim 2, wherein the optical subsystem is configured so that when the display system is in operation, the passive optic reflects light rays from the display toward the curved reflective surface (…for example from the image generator 24, is reflected by the beam splitter surface S1, and is directed towards the visor 70, ¶0158), the curved reflective surface reflects the light rays reflected by the passive optic back to the passive optic, and the passive optic transmits the light rays reflected by the curved reflective surface toward the intended viewing location of the human viewer (In absence of optical components 50 and 60 some of this light (stray light) may be reflected back toward the eyes of the viewer, creating glare. However, in this embodiment, before reflecting off the visor 70, the light passes through an absorbing linear polarizer 50, ¶0158).
Regarding claim 6, Cobb discloses a display system as recited in claim 2, wherein the passive optic comprises a beamsplitter (S1 is a beamsplitter, ¶0158).
Regarding claim 7, Cobb discloses a display system as recited in claim 6, wherein the optical subsystem further comprises an absorptive polarizer disposed between the beamsplitter and the intended viewing location of the human viewer (optical subsystem further comprises an absorptive polarizer 50 disposed between the beamsplitter S1 and the intended viewing location of the human viewer, fig. 15, ¶0158).
Regarding claim 14, Cobb discloses a display system as recited in claim 1, wherein the optical subsystem comprises: preparation optics arranged to adjust a size or depth of the virtual image (According to an embodiment of the present disclosure, lens L1 is designed to provide correction for field curvature of the virtual image, ¶0097); and relay optics (S1, fig. 15) arranged to receive the light rays from the preparation optics (L1, fig. 15) and to relay the light rays to an exit pupil of the display system (evident from fig. 15, ¶0157-0159).
Regarding claim 15, Cobb discloses a display system as recited in claim 14, wherein the preparation optics comprise a layer to perform directional optical transmission with pass angle smaller than 100 degrees (According to some embodiments beam splitter plate 26 weighs less than 25 grams (e.g., <20 grams, <15 grams, <10 grams) and provides a horizontal full field of view that is at least 30 degrees, and in some embodiments exceeds 40 degrees (e.g., 40-70 degrees, for example 50-60 degrees), ¶0094).
Regarding claim 17, Cobb discloses a display system as recited in claim 1, wherein the virtual image is a stereoscopic virtual image (The arrangement of FIG. 2 is capable of providing stereoscopic viewing when provided with appropriate left- and right-eye image content, ¶0099).
Regarding claim 18, Cobb discloses a display system as recited in claim 1, wherein a light output surface of the display is not in a direct line of sight of the human viewer when the human viewer views the virtual image (evident from fig. 15).
Regarding claim 22, Cobb discloses a display system (systems shown in figs. 1 through 15, and especially system 10 of fig. 15) comprising: 
 	a display (24, fig. 15, ¶0157-0158) arranged to emit or transmit light rays collectively forming a first image (In this embodiment, some of the light from display source, for example from the image generator 24, s reflected by the beam splitter surface S1, and is directed towards the visor 70 or the outer shield 100. – ¶0158), wherein a light output surface of the display is positioned to be outside of a direct line of sight of a human viewer when the human viewer uses the display system to view a virtual image (evident from fig. 15); and 
 	an optical subsystem (every element in fig. 15 except eyes and display 24) optically coupled to the display (evident from fig. 15) and arranged to configure the light rays from the display into a single contiguous light field that forms the virtual image (¶0158) based on the first image, such that the single contiguous light field simultaneously encompasses both eyes of the human viewer when the human viewer views the virtual image (In this embodiment, some of the light from display source, for example from the image generator 24, is reflected by the beam splitter surface S1, and is directed towards the visor 70 or the outer shield 100. In absence of optical components 50 and 60 some of this light (stray light) may be reflected back toward the eyes of the viewer … - ¶0158), wherein the optical subsystem includes 
 	a curved reflective surface (More specifically, FIG. 15 illustrates an exemplary embodiment of the apparatus that utilizes a partially reflective visor 70 with a partially reflecting surface 75 (or a partially reflective outer shield 100 with a partially reflective surface 75), ¶0158) positioned to be in a direct line of sight of the human viewer when the human viewer is viewing the virtual image (evident from fig. 15), and 
 	a passive optic (beam splitter surface S1, fig. 15) positioned between the curved reflective surface (70, 75 fig. 15) and an intended viewing location of the human viewer (line of sight 12), configured so that when the display system is in operation, the passive optic reflects light rays from the display toward the curved reflective surface (…for example from the image generator 24, is reflected by the beam splitter surface S1, and is directed towards the visor 70, ¶0158), the curved reflective surface reflects the light rays reflected by the passive optic back to the passive optic, and the passive optic transmits the light rays reflected by the curved reflective surface toward the intended viewing location of the human viewer (In absence of optical components 50 and 60 some of this light (stray light) may be reflected back toward the eyes of the viewer, creating glare. However, in this embodiment, before reflecting off the visor 70, the light passes through an absorbing linear polarizer 50, ¶0158); 
 	wherein the display system is a free-standing display system (¶0074).

Regarding claim 24, Cobb discloses the display system as recited in claim 1, further comprising an additional display, such that a plurality of displays emit or transmit light that is configured by the optical subsystem to produce a virtual image (FIG. 4A shows a perspective view, FIG. 4B a side view, and FIG. 4C a front plan view of an embodiment that uses separate left- and right-eye image generators, 24L and 24R, respectively. Image generators 24L and 24R and/or display surfaces 24L′, 24R′ can lie in the same plane or may be offset from each other, tilted or adjusted for improved packaging or to adjust for viewer anatomy, for example – ¶0104
The perspective view of FIG. 5E shows an alternate embodiment using individual beam splitter plates 26L and 26R for the left- and right-eye virtual image forming apparatus. Left and right beam splitter plates 26L and 26R are disposed at opposite oblique angles relative to line of sight 12. The positions of image generators 24L and 24R and of lenses L1 and L2 are also reversed between the virtual image forming apparatus 10L and 10R. The left-eye and right-eye image generators 24L and 24R, respectively, direct image-bearing light in opposite directions. This alternate arrangement may be useful, for example, for providing more compact packaging. – ¶0107).  

Regarding claim 25, Cobb discloses the display system as recited in claim 1, wherein the display comprises an LCoS display (¶0126).  

Regarding claim 26, Cobb discloses the display system as recited in claim 1, wherein the display system is configured to be worn on a human user's head (¶0002, ¶0101, ¶0141).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb.
Regarding claim 8, Cobb discloses a display system as recited in claim 1, further comprising a sensor to acquire head-tracking data associated with the user (According to some embodiments (not shown), the display apparatus comprises at least one of: a GPS sensor, at least one head tracking sensor, eye tracking sensors, accelerometer, or a camera situated between the two lenses that “looks” through the beam splitter at viewer's eyes – ¶0152.).
Cobb is not found disclosing explicitly that wherein the display system is configured to utilize the head-tracking data to modify the virtual image.
However Cobb discloses that software algorithms in conjunction with one or more eye tracking cameras (or user's line of site tracking camera(s) to create a proper overlay of virtual image on a real/actual scene that the viewer is looking at (¶0154).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cobb such that the compensated virtual image can be produced using the “looks” data obtain by head tracking sensor in lieu of or in addition to the tracking cameras disclosed in ¶0154, to obtain, wherein the display system is configured to utilize the head-tracking data to modify the virtual image, because, Cobb discloses that “Looks” data can be obtained by head tracking sensor and thereby modification using SW of the virtual image based on “Looks” data obtained through head tracking sensor is a simple obvious substitution of one known element for another to obtain predictable results.

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Ouderkirk et al. (US 11327324 B2, hereinafter Ouderkirk).
Regarding claim 4, Cobb discloses a display system as recited in claim 2, except further comprising a backlight positioned to transmit light through the display toward the passive optic.
However, Ouderkirk discloses light emitting system 1232 including a display panel 1230 comprising a plurality of discrete spaced apart pixels and disposed to receive light from backlight 1236 and transmit patterned light through light redirecting layer 1250 (fig. 12, Col. 15, lines 49-53)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the display 24 of Cobb so that it has a display system similar to that of Ouderkirk, having a backlight and redirecting layer, to obtain, display system further comprising a backlight positioned to transmit light through the display toward the passive optic, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. 
Regarding claim 5, Cobb in view of Ouderkirk discloses a display system as recited in claim 4, further comprising a privacy film disposed over the light output surface of the display (redirecting layer 1250 is understood functioning as privacy film disposed over the light output surface of the display).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Chiang et al. (9,164,283, hereinafter Chiang).
Regarding claim 9, Cobb discloses a display system as recited in claim 1.
Cobb is not found disclosing explicitly that an apparent size of the display to the human viewer is at least twice an actual size of the display when the display is positioned at least 10 cm from the eyes of the human viewer.
However, Chiang discloses in details about the magnification ratio of the Virtual image w.r.t. the original image, which is expressed as S’/S (Col. 5, eqn. 2-3, figs. 3, 5). In figs. 3, 5 Chiang shoes examples of S and S’ that yields magnification ratio of a magnified virtual image. A higher magnification ratio is sought in Chiang so that the virtual image generated matches with the real lane markings viewed outside the window in a large area manner (Col. 5, lines 1-5). Also in fig. 5. S’ is shown to be at least more than twice the length of S. Therefore, magnification ratio m, which is the ratio of S’ to S as described in eqn. 2, appears to be at least 2 in the example shown in fig. 5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to design or set the magnification ratio of the virtual to actual image to be at least two, to obtain, an apparent size of the display to the human viewer is at least twice an actual size of the display, because, it produces good magnification ratio for better virtual image production. 
After aforementioned modification Cobb in view of Chiang, the limitation of, while the display and the optical subsystem are positioned at least 10 cm from the eyes of the human viewer, is understood met as follows. 
Cobb discloses in ¶0111, the display designs disclosed herein may result in an eye relief distance (i.e. the horizontal distance between the eye pupil and the closest edge of the beam splitter) between 8 mm and 40 mm.
Cobb further discloses in Table 1 that a typical beam splitter dimension could be greater that 100 mm (see table 1, beam splitter plate size).
Thus, the limitation is understood met for at least a relief distance of 40 mm combined with beam splitter dimension greater than 100 mm oriented at 45-degrees w.r.t. display 24 according to fig. 15.
Regarding claim 10, Cobb in view of Chiang discloses a display system as recited in claim 9, arranged to provide a field of view of at least 45 degrees diagonally (Cobb: FOV between 40-70 degrees has been disclosed in ¶0094, ¶0111).
Regarding claim 11, Cobb discloses a display system as recited in claim 1, except, arranged so that a monocular depth of the virtual image from the human viewer is greater than an actual depth of the display from the human viewer.
However, Chiang discloses that the system us arranged so that a monocular depth of the virtual image from the human viewer is greater than an actual depth of the display from the human viewer (Chiang: figs. 4 & 6. E.g. depth of virtual line markings 32 is greater than actual depth of the display 36 from the human viewer at the driving seat).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cobb with the teaching of Chiang of arranging system such that a monocular depth of the virtual image from the human viewer is greater than an actual depth of the display from the human viewer, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Regarding claim 12, Cobb discloses a display system as recited in claim 1, except, arranged so that the monocular depth of the virtual image from the human viewer is at least five (5) times the actual depth of the display from the human viewer.
However, Chiang discloses that the system is arranged so that the monocular depth of the virtual image from the human viewer is at least five (5) times the actual depth of the display from the human viewer (Chiang: figs. 4 & 6. E.g. depth of virtual line markings 32 is greater than actual depth of the display 36 from the human viewer at the driving seat, and appear that the death is at least five (5) times the actual depth of the display from the human viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cobb with the teaching of Chiang of arranging system such that the monocular depth of the virtual image from the human viewer is at least five (5) times the actual depth of the display from the human viewer, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Park et al. (2020/0183148, hereinafter Park).
Regarding claim 16, Cobb discloses a display system as recited in claim 14, except, wherein the preparation optics include a field-evolving (FE) cavity by which to modulate a trajectory of light ray bundles to modify a focal plane of the virtual image.
However Park discloses a beam scanning device used in a vehicle Advanced Driver Assistance Systems (abstract, ¶0003), where, spatial light modulator 130 may change the resonance frequency by influencing the electromagnetic field inside the cavity portion 130. The beam scanning device 100 may modulate the phase of input light Li to adjust the travel direction of output light Lo that is output from the phase mask 140. The phase mask 140 may include a plurality of nanostructures 142 (¶0075-0076). The beam scanning device of Park may be applied to various optical devices such as hologram generating devices, light coupling devices, varifocal lenses (e.g. to modify a focal plane of the virtual image of Chiang in view of Sasaki), and depth sensors (¶0127). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Chiang in view of Sasaki in implementing the preparation optics 20 and/or 22 of Chiang with the spatial light modulator 130 and phase mask 140 of Park, to obtain, wherein the preparation optics include a field- evolving (FE) cavity by which to modulate a trajectory of light ray bundles to modify a focal plane of the virtual image, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system giving finer control over the light flux travel path and trajectory.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Kng et al. (US 20220122233 A1, hereinafter Kong).
Regarding claim 19, Cobb discloses a display system as recited in claim 1, wherein the optical subsystem is configured to produce the virtual image in a form that is to be further optically processed by eyewear worn by the human viewer to produce a final image (Image generator 24, beam splitter plate 26, and lens L1 cooperate and are structured to form a virtual image that is viewable along line of sight 12 at eye box E – ¶0093), the eyewear including at least one of: a plurality of cross-polarized films to provide three-dimensional content in cooperation with the display system encoding information into different polarizations; or a plurality of lenses in series to enable a depth of field to be increased.
Cobb is not found disclosing, the eyewear including at least one of: a plurality of cross-polarized films to provide three-dimensional content in cooperation with the display system encoding information into different polarizations; or a plurality of lenses in series to enable a depth of field to be increased.
However Kong discloses that method and apparatus for presenting virtual image for a Virtual Reality device (abstract) having convex lens group in HMD, that increases the depth of field of the content or VR image (¶0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cobb to include the teaching of Kong of using convex lens series in the eye-box of Cobb so that the virtual images DoF is increased, to obtain, the eyewear including at least one of: a plurality of cross-polarized films to provide three-dimensional content in cooperation with the display system encoding information into different polarizations; or a plurality of lenses in series to enable a depth of field to be increased, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such addition would enhance the versatility of the overall system.
Allowable Subject Matter
Claim 13, 20, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. [They also need to overcome any claim objections or double patenting rejections discussed above].

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 13, prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
arranged so that the light field forms the image in a contiguous spatial region spanning at least 20 cm horizontally in a visual frame of reference of the human viewer, and each eye of the human viewer can detect monocular depth of the display anywhere within the contiguous spatial region.
Regarding claim 20, prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
wherein the optical subsystem further comprises: a relay optics disposed on a surface of the beamsplitter, the relay optics including a waveguide having a first surface that faces in a direction of the human viewer when the human viewer uses the display system to view the virtual image through the beam splitter, and 
 	a preparation optics having an input surface optically coupled to the light output surface of the display and having an output surface optically coupled to a second surface of the waveguide that is adjacent to and non-parallel to the first surface of the waveguide; 
 	the relay optics being configured to output light rays forming the virtual image via the first surface toward the human viewer when the human viewer uses the display system to view the virtual image.
Regarding claim 21, prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
wherein the relay optics further include a concave reflective surface, positioned to be farther from the human viewer than the waveguide when the human viewer uses the display system to view the virtual image, wherein the waveguide is configured to output light rays toward the concave reflective surface, such that the concave reflective surface reflects the light waves back toward the waveguide, and the waveguide then transmits the light rays toward the human viewer.
Regarding claim 23, prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
further comprising: a mechanical arm to fasten the display system to an item of furniture, and a sensor to input localization information of the chair orientation into the display system to modify the virtual image.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619